DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on May 2, 2022 has been entered.
	Claims 7-9 and 25-45 are pending. Claims 7, 25, and 37-45 are under examination. Claims 8, 9, and 26-36 remain withdrawn from consideration as being drawn to a non-elected invention.
	The following objections and rejections have been withdrawn as being obviated by Applicant’s amendments to the claims and specification: (1) the objection concerning the Sequence Listing; (2) the objection to the specification concerning the format of the sequence identifiers; (3) the objections to claims 7 and 45; and (4) the rejections of claims 7, 25, and 37-45 under 35 U.S.C. 112(a) for introducing new matter and for indefiniteness. 
	The objection to the specification concerning identification of trademarks/trade names and the rejections made previously under 35 U.S.C. 103 citing Travers as the primary reference have been maintained. Applicant’s arguments regarding the objection and rejections are discussed below.

Response to Arguments
3.	Applicant’s arguments filed on May 2, 2022 have been fully considered.
	Objection the Specification 	
	Applicant argues that the objection concerning the identification of trademarks/trade names should be withdrawn in view of the amendments to the specification (Remarks, page 15).
	This argument was not persuasive because not all trademarks/trade names are properly identified. The objection is maintained.
	Rejection of claims 7, 25, 37, 39-43, and 45 under 35 U.S.C. 103 as being unpatentable over Travers as evidenced by Quail and in view of Inoue
	Applicant argues that the rejection should be withdrawn (Remarks, pages 16-18). In particular, Applicant first argues that “Travers does not teach sequential rolling circle replication and sequencing or the use of a single-stranded binding protein” as required by independent claim 7 (Remarks, page 16). Instead, Applicant argues, Travers teaches co-occurring rolling circle replication and sequencing, referring to paras. 55 and 56 (Remarks, page 16). Applicant also argues that the ordinary artisan would not have been motivated to modify the method of Travers such that the amplification and sequencing steps occur concurrently because, at the time of filing, “next-generation sequencing methods were limited to replicating or amplifying small fragments that are typically less than 1,000 bp in size” (Remarks, page 16). Applicant additionally argues this limitation in next-generation sequencing methods is addressed by the claimed invention (Remarks, pages 16-17). Applicant then argues that Quail fails to remedy the deficiencies in Travers (Remarks, page 17). Finally, as to Inoue, Applicant first argues that the ordinary artisan would not have been motivated to use single-stranded binding protein in the method of Travers “as the results of Inoue were varied” (Remarks, page 17). Applicant also argues that a lack of motivation exists because the whole genome amplification products of Inoue would not be used directly in a sequencing reaction, and instead, would be further processed prior to sequencing (Remarks, pages 17-18).
	These arguments have been fully considered, but they were not persuasive. First, as to Travers, the teachings of the reference are not limited to paras. 55 and 56. The rejection also relies on a different portion of Travers, para. 122, where the reference discloses first making a rolling circle replication product and then sequencing that concatemeric product (i.e., performing sequential rolling circle replication and sequencing as required by claim 7). More specifically, in para. 122, Travers states:
Although the constructs of the invention are described primarily, and preferably, for use directly as template for, e.g., sequencing applications, it will be appreciated that these structures may also serve as intermediate structures…..For example, the structurally circular nucleic acid segments described herein may be used as templates in a rolling circle replication process to produce concatemer molecules that include repeating copies of both the sense and antisense strands of the originating double-stranded segment included within the circular nucleic acid. These replicated products may then be employed directly as template molecules in a template-dependent sequencing process, as described elsewhere herein. (emphasis added).

	Thus, it is clear that Travers meets the requirement in claim 7 for sequential rolling circle replication and sequencing. 
	It is also noted that the claims do not currently require sequencing a very long rolling circle replication product as Applicant’s arguments suggest. The claims are written in open language and encompass, for example, a fragmentation step between the rolling circle replication step and the sequencing step. As well, the cited teachings of Travers, e.g., in para. 122, indicate that long amplification products may be sequenced.
	As to Quail, the reference is only relied upon to establish that Travers discloses next-generation sequencing methods. As noted above, Travers is not deficient. Therefore, Quail need not remedy any deficiencies in Travers.
	Finally, Applicant’s arguments regarding Inoue were unpersuasive. First, the “variable results” in Inoue only relate to the wild-type SSB proteins tested and not to the variant SSB protein whose use is proposed in the rejection. As can be seen in Figures 3-5 and pages 4-5 of Inoue, the variant SSB protein improved amplification efficiency and also reduced generation of nonspecific amplification products. Therefore, the ordinary artisan would not have been deterred from using variant SSB protein disclosed in Inoue in the method of Travers. Second, in view of the teachings of Travers, e.g., in para. 122, the ordinary artisan would not necessarily have considered rolling circle replication products to pre-sequencing processing. And, even if such processing was required, the ordinary artisan still would have been motivated to conduct the rolling circle replication reaction in the presence of the variant SSB protein disclosed in Inoue, recognizing that the advantages of better amplification efficiency and fewer nonspecific amplification products would extend to other reactions that use the phi29 polymerase used by Inoue (i.e., the phi29-mediated rolling circle replication reactions of Travers). 
	Since Applicant’s arguments were not persuasive, the rejection has been maintained. 
Rejections of claims 38 and 44 under 35 U.S.C. 103 citing Travers, Quail, and Inoue as the primary combination of references
	Applicant argues that the secondary references cited in these rejections do not remedy the deficiencies in the primary combination of references (Remarks, pages 18-19).
	This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. The rejections have been maintained. 
Specification
4.	The specification is also objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the terms LONGAMP (see, e.g., para. 139), QIAEX (see, e.g., para. 118), and IOWA BLACK (see, e.g., para. 143), each of which is a trade name or a mark used in commerce. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.
	The terms requiring correction are as follows:	(i) Superscript on page 34 of the originally filed specification,
	(ii) NEBNEXT on page 45 of the originally filed specification, 
	(iii) Taqman on page 51 of the originally filed specification, and 
	(iv) Fragmentase on page 52 of the originally filed specification. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 7, 25, 37, 39-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable
over Travers et al. (US 2009/0298075 A1; cited previously) as evidenced by Quail et al. (BMC Genomics 2012; 13: 341; cited previously) and in view of Inoue et al. (Nucleic Acids Research 2006; 34: e69; cited previously). 
	The instant claims are drawn to a method for sequencing a nucleic acid. The method requires ligating a hairpin adapter to each end of a nucleic acid to form a dumbbell nucleic acid and subjecting the dumbbell nucleic acid to rolling circle replication. The resulting replication product is sequenced. 
	Regarding claim 7, Travers teaches a method that comprises forming a dumbbell template nucleic acid by ligating hairpin adapters to each end of a double-stranded nucleic acid (see, for example, paras. 10, 50, 65-66, 103, and 105; see also Figures 2B and 7). The nucleic acid to which the hairpin adapters are ligated is isolated from a sample (paras. 16, 100-102, and 123). Travers also teaches that the double-stranded nucleic acid isolated from the sample may have a size of greater than 5 kb (paras. 65 and 85) and further teaches that the method may include subjecting the dumbbell template to rolling circle amplification using a primer that is substantially complementary to the dumbbell template to replicate said dumbbell template, thereby generating a rolling circle replication product that contains multiple copies of the nucleic acid to which the hairpin adapters were ligated (paras. 55-56, 94, and 122; see also Figures 3B and 5). Travers further teaches that the rolling circle replication step may be conducted using a primer that is directly attached to a substrate (para. 41). Therefore, the resulting rolling circle replication product is directed attached to the substrate as required by claim 7. Lastly, Travers teaches that the rolling circle replication product may be sequenced using template-dependent sequencing as described elsewhere in the reference (para. 122).
	Further regarding claim 7 and also claim 41, the hairpin adapters used by Travers may include a barcode (paras. 100-102). They also include “information for replication and amplification” since they contain primer and probe binding sites (see, e.g., paras. 14, 67, and 75-79). As well, the sequencing step disclosed by Travers in para. 122 meets the new requirement in step (e) of claim 7 for the sequencing to be “a next-generation sequencing (NGS) method.” Para. 122 of Travers indicates that the disclosed sequencing method is capable of such sequencing, and Table 1 on page 2 of Quail indicates that this technology is considered a next-generation sequencing method.
	Regarding claim 25, Travers further teaches that a fragmentation step may precede the ligation step (para. 123, for example).
	Regarding claim 37, Travers teaches that the nucleic acid isolated from the sample may be greater than 10 kb in length (paras. 65 and 85). 
	Regarding claims 39 and 40, Travers teaches that the sequencing step may be conducted in the presence of a fluorescently labeled DNA probe (see paras. 75-76 and 79).
Travers is not anticipatory because the reference does not clearly teach all of the requirements of amended claim 7. In particular, the reference fails to teach that that rolling circle replication is conducted using a substrate-immobilized primer in the sequential rolling circle replication and sequencing embodiment disclosed in para. 122. That is, although Travers clearly teaches conducting rolling circle replication with a substrate-immobilized primer when the reaction is performed as part of a co-occurring sequencing process (see, e.g., paras. 55-56 and 94), the reference does not clearly teach a method that comprises first performing a rolling circle replication reaction using a substrate-immobilized primer and then sequencing a substrate-immobilized rolling circle replication product as required by independent claim 7. Travers also fails to teach that the rolling circle replication reaction is conducted in the presence of a single-stranded binding protein. This is required by all of the rejected claims in view of Applicant’s election of “single-stranded binding protein” on September 2, 2021.
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct the rolling circle replication step using a substrate-immobilized primer when practicing the sequential rolling circle replication and sequencing method disclosed in Travers. The ordinary artisan would have been motivated to do so to obtain the ability to conduct both reactions in a known location on a substrate, thereby increasing the throughput and convenience of the assay. The ordinary artisan also would have recognized that conducting both reactions on a surface would allow for easy reagent changes or the removal of excess reagents via washing. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Travers concerning the performance of rolling circle replication on a surface (see, e.g., paras. 55-56). The ordinary artisan also would have had a reasonable expectation of success since Travers taught that the dumbbell templates could contain multiple different primer binding sites (paras. 75-77). 
It also would have been prima facie obvious to conduct the rolling circle replication reaction in Travers in the presence of a single-stranded binding protein. Inoue provides motivation to do so by teaching that a mutant form of the single-stranded binding (SSB) protein from Thermus thermophilus (Tth) HB8 improves rolling circle amplification reactions conducted by phi29 DNA polymerase by “enhancing the efficiency of amplification of DNA templates” and also “essentially eliminate[ing] nonspecific DNA products in RCA reactions” (abstract; see also pp. 2 & 4-5). The ordinary artisan would have had a reasonable expectation of success since Inoue described how to express and purify the mutant SSB with which the aforementioned improvements were obtained (p. 2). The ordinary artisan also would have had a reasonable expectation of success since the improved rolling circle amplification reactions described in Inoue were conducted with the phi29 DNA polymerase also used by Travers (Inoue at p. 3; Travers at para. 67). Further regarding claim 45, it is also noted that the rolling circle replication reaction suggested by the references occurs in vitro and comprises a single-stranded binding protein (i.e., a strand-displacing accessory protein) and a strand-displacing polymerase (i.e., phi29). Thus, the reaction comprises a replisome as set forth in claim 45.
In view of the foregoing, the methods of claims 7, 25, 37, 39-43, and 45 are prima facie obvious.  

8.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. (US 2009/0298075 A1; cited previously and “Travers 1” below) as evidenced by Quail et al. (BMC Genomics 2012; 13: 341; cited previously) and in view of Inoue et al. (Nucleic Acids Research 2006; 34: e69; cited previously) and further in view of Travers et al. (Nucleic Acids Research 2010; 38: e159; cited previously and “Travers 2” below).
	As discussed above, the teachings of Travers 1 as evidenced by Quail and in view of Inoue render obvious methods of claims 7, 25, 37, 39-43, and 45.
	Regarding claim 38, Travers 1 teaches that the nucleic acid isolated from the sample may be greater than 10 kb in length (paras. 65 and 85). The reference also teaches that dumbbell templates from about 200 to about 50,000 bases may be amplified and sequenced (para. 83). Thus, Travers 1 teaches multiple length ranges that overlap with the claimed range of at least 20 kb for the double-stranded molecule.
	The disclosure of Travers 1 is not sufficient for anticipation since the overlapping ranges do not describe the claimed range of at least 20 kb with sufficient specificity. 
	Nevertheless, prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to isolate a nucleic acid at least 20 kb in length from a sample for use in the method suggested by Travers 1 as evidenced by Quail and in view of Inoue. As discussed in MPEP 2144.05 I, a claimed range is prima facie obvious when the prior art discloses an overlapping range and no persuasive evidence of unexpected results has been presented with respect to the claimed range. In this case, the prior art of Travers 1 discloses multiple overlapping ranges (paras. 65 and 85) and also states that a wide range of differently sized dumbbell templates may be prepared for amplification (para. 83). This, in combination with an absence of evidence of unexpected results concerning the claimed range, is sufficient to establish a prima facie case of obviousness per the guidance set forth in MPEP 2144.05 I. 
Travers 2 provides additional motivation to isolate and use very large template nucleic acids by stating that nucleic acids as large as 25 kb may be used to create the same dumbbell templates described in Travers 1 (see page 1, column 2 and page 5, column 2). Travers 2 also provides additional evidence to support the conclusion that the ordinary artisan would have had a reasonable expectation of success in isolating nucleic acids at least 20 kb in length by stating, “In practice, we have created templates with inserts as short as 40 bp, and as large as 25,000 bp, and we currently see no evidence of an intrinsic limit in the size of the template that can be created” (page 1, column 2). In view of the foregoing, and since no evidence of unexpected results has been presented with respect to the claimed size range, the method of claim 38 is prima facie obvious. 

9.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Travers et al. (US 2009/0298075 A1; cited previously) as evidenced by Quail et al. (BMC Genomics 2012; 13: 341; cited previously) and in view of Inoue et al. (Nucleic Acids Research 2006; 34: e69; cited previously) and further in view of Hardin et al. (US 2011/0165652 A1; cited previously).
	As discussed above, the teachings of Travers as evidenced by Quail and in view of Inoue render obvious methods of claims 7, 25, 37, 39-43, and 45.
	Regarding claim 44, Travers teaches conducting the rolling circle replication reaction using phi29 DNA polymerase (see, e.g., para. 67), but the reference fails to teach or suggest using a mutant version of this enzyme. Inoue does not remedy this deficiency.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to practice the rolling circle replication step in the method suggested by Travers as evidenced by Quail and in view of Inoue with a mutant phi29 DNA polymerase. Hardin provides motivation to do so by teaching that the disclosed mutant phi29 DNA polymerases offer “effective and efficient” incorporation of labeled nucleotides (para. 10). Since the sequencing method of Travers also uses labeled nucleotides (see, e.g., paras. 42 & 46), the ordinary artisan would have been particularly motivated to use one of the mutant phi29 DNA polymerases disclosed in Hardin, with the expectation of improving the nucleotide incorporation step. The ordinary artisan would have had a reasonable expectation of success in view of Hardin’s guidance concerning the mutations in the mutant polymerases and their effects on nucleotide incorporation (see, e.g., para. 10 and Table 1 on p. 32). Thus, the method of claim 44 is prima facie obvious.

Conclusion
10.	No claims are currently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637